internal_revenue_service number release date index number --------------------- ------------------------------------------ -------------------------- ------------ -------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc psi b01 plr-108992-14 date august legend x ------------------------------------------------- ------------------------------------------- y ----------------------------------------- state ------------ dear ----------- this responds to your letter dated date and subsequent correspondence submitted on behalf of x requesting a ruling under sec_7704 of the internal_revenue_code the code facts according to the information submitted x is a limited_liability_company organized under the laws of state x intends to form a publicly_traded_partnership within the meaning of sec_7704 by effecting an initial_public_offering of units in y y will be a limited_partnership organized under the laws of state y will provide a full suite of fluid handling treatment processing and disposal services throughout the exploration development and production process of oil and natural_gas as part of its upstream services y will deliver fresh water and other solutions to well sites for use in fracturing the water and other fluids will be delivered by truck tanks and in some cases temporary and permanent pipelines that will be owned operated and maintained by y during the provision of these services y’s employees will either remain present at both the fluid source and the well site to oversee the functioning of plr-108992-14 the pipelines and equipment or will monitor the fluid source and well site on an ongoing basis y intends to provide inter-well site water transportation services including transporting fluids between producers’ well sites on a single producing property transporting fluids between frac tanks for a producer at a single well site and transporting fluids for a producer between one or more well sites or a treatment plant y anticipates using pipelines for its water transfer services which will significantly reduce costs and produce less carbon emission y’s employees will either remain present at well sites to ensure water is pumped at a sufficient rate or will monitor the fluid source and well site on an ongoing basis at the well site y will provide hot oiler and superheater services in certain cold-climate regions to facilitate the fracturing process hot oilers are heating units that are used to remove contaminants such as paraffin a naturally occurring wax-like substance from drilling equipment superheaters are used to pre-heat the fracturing fluid prior to being pumped into the well y’s employees will perform hot oiler and superheater services at well sites on an as-needed basis depending on the producer’s daily drilling activities at the well site y also intends to earn income from the provision of condensate vapor control and battery vapor services to oil and natural_gas producers condensate vapor control is used to reduce fluid waste in the field and battery vapor control is necessary to satisfy environmental regulators y will own the equipment and its employees will operate monitor and maintain the equipment at the well sites to reduce the temperature of the vapor gas which will cause heavier liquids eg ethane propane to fall out of the gas and return to an accumulation tank y will also process treat and dispose_of waste solids and waste fluids associated with the exploration and production of oil and natural_gas produced through drilling fracturing and production y will develop construct and manage water lines gathering systems and special waste landfills in connection with the treatment and disposal of waste solids and waste fluids the processed fluids will be cleaned and purified for reuse or will be disposed of by injecting the fluids into secure underground formations or discharged into surface water sites the waste solids will be disposed of in special waste landfills y expects to conduct extensive monitoring of its disposal sites to comply with environmental and federal regulations y’s employees will operate maintain and monitor the disposal and treatment facilities on a continuous basis as part of its downstream services y expects to earn income from washing out trucks containment bins tanks and other equipment used in the oil and natural_gas extraction and production process washout activities this equipment must periodically be washed out to remove debris and preserve the full capacity of the equipment y’s employees will perform washout activities at the well sites for offshore equipment environmental regulations may require the oil_and_gas producer use y’s equipment to plr-108992-14 perform the washout activities but the resulting waste fluids will be delivered to y for treatment and disposal in such a case y will earn income solely from treatment and disposal activities y will also provide cleaning and decontamination services for drilling pipelines used by oil and natural_gas producers during the oil and natural_gas drilling process the drilling pipes that are used will become contaminated with oilfield waste including norm naturally occurring radioactive material after a certain level of oilfield waste builds up in the drilling pipes environmental regulations restrict its use until the producer decontaminates the drilling pipe y will perform cleaning and decontamination services at specially designed facilities that y’s employees will operate maintain and monitor on a continuous basis y will dispose_of waste removed from the drilling pipes in y’s special waste landfill y also expects to earn income from slurry injection activities in order to refill a well site in the slurry injection process specific waste material is collected from waste fluids and is then screened to remove large particles liquid will be added to the remaining solids to produce the slurry which will be injected into the well site once the well is filled to capacity the well is plugged and abandoned y’s employees operate and continuously monitor the injection equipment as well as data from the underground formation to ensure the slurry injection process is accomplished safely and according to environmental regulations lastly y expects to earn income from the marketing of hydrocarbons recovered during the waste fluid treatment and disposal process y intends to sell these reclaimed hydrocarbons in relevant markets other than to end users at the retail level x makes the following representations with respect to y’s operations the services provided by y will require substantial assets and equipment that are dedicated exclusively to use in the exploration and production of oil_and_gas and have limited utility outside of those uses the services provided by y will require personnel with specialized knowledge training and experience the production of oil_and_gas using the hydraulic fracturing process would not be commercially viable without fluid handling services law and analysis sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established securities plr-108992-14 market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber conclusion based solely on the facts submitted and the representations made we conclude that gross_income derived by y from the delivery of fluids provision of inter-well water transfer services and the processing treatment and disposal of waste solids and waste fluids will constitute qualifying_income for purposes of sec_7704 further gross_income derived by y for the provision of hot oiler and superheater services slurry injection activities drilling pipe decontamination washout services and condensate and battery vapor control services during the exploration and production of oil and natural_gas constitutes qualifying_income within the meaning of sec_7704 lastly gross_income derived by y from the recovery and marketing of hydrocarbons other than to end users at the retail level constitutes qualifying_income within the meaning of sec_7704 this ruling is not applicable to any income derived by y from the delivery of water to affiliates or third parties where y does not also collect and clean recycle or otherwise dispose_of the delivered water after use except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed as to whether y will meet the percent gross_income requirement of sec_7704 in any taxable_year for which this ruling may apply the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-108992-14 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that this letter may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely laura c fields laura c fields senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
